UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1166



WILSON LOBE ESEME,

                Petitioner,

          v.


MICHAEL B. MUKASEY,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 30, 2008             Decided:   October 8, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kell Enow, ENOW & PATCHA IMMIGRATION PRACTICE, Silver Spring,
Maryland, for Petitioner.     Gregory G. Katsas, Acting Assistant
Attorney General, Terri J. Scadron, Assistant Director, Kristina R.
Sracic, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wilson Lobe Eseme, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)        dismissing     his    appeal    from    the    immigration

judge’s order finding him removable and denying his application for

asylum, withholding of removal, and protection under the Convention

Against Torture (“CAT”).

               We    have    reviewed     the     administrative          record,   the

immigration judge’s decision, and the Board’s affirmance thereof,

and find that substantial evidence supports the ruling that Eseme

failed    to    establish     a   nexus    between    the    past    persecution    he

sustained and his political opinion.                 See 8 C.F.R. § 1208.13(a)

(2008) (stating that burden of proof is on alien to establish

eligibility for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992) (same).           Such a causal nexus is required to support the

grant of asylum. 8 U.S.C. § 1101(a)(42)(A) (2006); Abdel-Rahman v.

Gonzales, 493 F.3d 444, 450-51 (4th Cir. 2007); Saldarriaga v.

Gonzales, 402 F.3d 461, 466 (4th Cir. 2005).

               Additionally, we uphold the denial of Eseme’s request for

withholding         of   removal.    “Because        the    burden   of     proof   for

withholding of removal is higher than for asylum — even though the

facts that must be proved are the same — an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”                Camara v. Ashcroft, 378


                                          - 2 -
F.3d 361, 367 (4th Cir. 2004).   Because Eseme fails to show that he

is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

          Finally, we affirm the denial of Eseme’s request for

protection under the CAT.     Our review of the record leads us to

conclude that Eseme’s evidence did not establish that it is more

likely than not that he would be subjected to torture at the hands

of government agents or with their acquiescence if he were to

return to Cameroon.       See 8 C.F.R. § 1208.16(c)(2) (2008) (to

establish eligibility for CAT protection, the applicant must show

that “it is more likely than not that he or she would be tortured

if removed to the proposed country of removal”).

          Accordingly, we deny the petition for review for the

reasons stated by the Board.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                    PETITION DENIED




                                 - 3 -